By the Court:
We are of opinion that the term “ sub-district,” as used in the first section of the act of April 9, .1867 (S. & S. 717), does not include the subordinate territorial divisions of separate school districts into which a city or village may be sub-divided under the provisions of section thirty-three of the act of March 14, 1853 (S. & C. 1358), but applies exclusively to township or country sub-districts outside of the limits of any city or village, as established by the first section of said act of March 14,1853.
: It therefore follows that the attempted erection of one of the sub-districts of the village of Leesburg into a separate school district was not authorized by the act of April 9,1867, and that the levy and assessment of the school tax in question were likewise without authority of law, and that its collection should be enjoined.
The judgment of the district court must be reversed, and that of the common pleas affirmed.